Citation Nr: 1817392	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 
 
2.  Entitlement to service connection for a right knee disability. 
 
3.  Entitlement to service connection for a left wrist disability. 
 
4.  Entitlement to service connection for gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from September 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

The issue of entitlement to service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left shoulder degenerative joint disease is not etiologically related to service, did not exhibit chronic symptoms during service, was not manifest to a compensable degree within a year of separation from service, and did not exhibit continuous symptoms since service separation. 

2.  Resolving all doubt in the Veteran's favor, his current right knee disability is related to his in-service injury resulting in a right patella fracture. 

3.  The weight of the most probative medical evidence on record suggests that the Veteran's gastritis was not related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria to establish service connection for gastritis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection - Applicable Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012). 

To establish entitlement to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence of a disease or injury or aggravation of a preexisting condition; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Chronic diseases listed under 38 C.F.R. § 3.309(a), such as arthritis, are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Shoulder - Analysis

The Veteran asserts that his currently diagnosed left shoulder disability had its onset during active service. 

The Veteran's service treatment records (STRs) dated in June 1977 reveal complaints of radiating pain to the left shoulder after a car accident.  A radiographic report dated later in June 1977 shows normal left shoulder and clavicle. 

In January 2011, the Veteran underwent a VA joint examination, in which the examiner rendered a diagnosis of degenerative joint disease (DJD) of the left shoulder.  The Veteran reported that he strained his shoulders as a medic and animal technician at Fort Detrick, due to physical demands of dealing with monkeys.  He stated that he believed only his left shoulder was documented in his STRs, for which he received symptomatic care.  The examiner noted no history of inflammatory arthritis.  X-rays revealed mild degenerative changes with small inferior spurs at the AC joints.  The examiner did not provide a nexus opinion since the Veteran's claims file was not available for review. 

Medical treatment notes from the Wiregrass VAMC dated from February 2011 to October 2015 reveal complaints of chronic joint pain, to include shoulders. 

In April 2011, an addendum opinion was obtained, in which the examiner indicated that the Veteran's claims file was reviewed, to include his STRs, which revealed that the Veteran was treated for left shoulder pain during active duty.  Nevertheless, the examiner opined that the Veteran's left shoulder arthritis was less likely than not related to the in-service treatment, because the service treatment records show only one injury after a car accident in 1977, with diagnosis of acute left subscapular strain and pain, and no documentation of specific AC joint trauma.  The examiner further stated that no subsequent records reveal an ongoing evaluation and treatment for the left shoulder, and the mild degenerative joint disease shown by x-rays was due to natural aging and use of the joint. 

In a July 2014 statement in support of claim, the Veteran indicated that he injured his left shoulder while playing baseball for the United States Army, and he did not want to report the injury, to avoid being removed from the team.  

In deciding this case, the Board considered the Veteran's lay statements.  While the Veteran is competent to describe symptoms such as pain in his shoulder, his more recent statements as to what caused his left shoulder injury in-service and to having had left shoulder symptoms in service are inconsistent.  During his January 2011 VA examination, he reported that his left shoulder disability resulted from the physical demands of his military service, but later in July 2014, he reported it was due to a baseball injury.  In addition, the only documented treatment in-service was due to a car accident in June 1977, with no subsequent complaints, treatments, or diagnosis of a left shoulder disability.  Thus, while the Veteran is competent to state that he had pain in his left shoulder during service and even that he injured it, for the reasons expressed above, the Board finds that his statements are not probative to show that he had chronic left shoulder symptoms during service due to his inconsistent statements.  Specifically, the Board assigns more probative weight to the Veteran's statements made for treatment purposes than to his later statements made for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Thus, the preponderance of the evidence is against a finding that the Veteran experienced chronic symptoms of a left shoulder disability in service.  38 C.F.R. § 3.303(b).  

Moreover, the competent medical evidence of record does not reveal any continuing left shoulder symptoms after service.  Indeed, his first left shoulder complaints are not shown in the record until 2011, which is approximately 30 years after service separation, and this is one factor to be considered in resolving the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also, the evidence of record does not demonstrate that the Veteran's DJD in the left shoulder manifested to a compensable degree during the first post-service year; to the contrary, it manifested in January 2011, approximately 30 years after service.  The Board finds the Veteran's statements suggesting continuing left shoulder symptoms since service to be not credible as they are not consistent with the contemporaneous medical evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service).  In summary, the Board finds the medical evidence showing no left shoulder complaints in the record for decades after service of greater probative value than the Veteran's unsupported lay assertions of symptoms since service.  Accordingly, the preponderance of the evidence demonstrates that the Veteran did not experience continuous left shoulder symptoms since he was discharged from service in 1980. 

There is also no competent evidence of a nexus between the current left shoulder disability and service.  The Board assigns high probative value to the April 2011 addendum VA etiology opinion that the Veteran's left shoulder disability is less likely as not related to service because the VA examiner based the opinion on the January 2011 physical examination of the Veteran, provided an adequate rationale for the opinion, and relied on the accurate facts in this case.  

Although the Veteran apparently relates his left shoulder disability directly to service, despite being a medic in-service, he is not competent to determine the etiology of his left shoulder DJD, as it is a medical statement that requires medical training and expertise.  The Veteran is not shown to possess any medical training,  under the facts of this case.  The Board concludes that the Veteran's lay statements as to etiology are outweighed by the probative April 2011 VA medical opinion. 

For the above reasons, the preponderance of evidence is against a finding of service connection for a left shoulder disability on presumptive and direct bases.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b).

Right knee - Analysis

The Veteran asserts that his currently diagnosed left knee disability had its onset during active service. 

The Veteran's STRs dated in June 1977 reveal complaints of pain in his right knee after a car accident.  "Knee fracture (old)" was noted.  A radiographic report dated later in June 1977 shows that under penetrated anterior posterior view of the right knee and sunrise view of the knee there was evidence of "fractured patella." 

In January 2011, the Veteran underwent a VA joint examination, in which the examiner rendered a diagnosis of chronic arthralgia with limitation of motion and bipartite patella, status post patellar fracture.  The Veteran reported that he injured his right knee in a motor vehicle accident while stationed in Fort Detrick, but could not remember when this accident happened.  He noted that he was later diagnosed with old patella fracture, and stated that he received only symptomatic treatment.  X-rays revealed bipartite patella with no effusion and normal joint spaces.  The impression was mild degenerative changes.  The examiner did not provide a nexus opinion since the Veteran's claims file was not available for review. 

Medical treatment notes from the Wiregrass VAMC dated from February 2011 to October 2015 reveal complaints of chronic joint pain, to include knees pain. 

In April 2011, an addendum opinion was obtained, in which the examiner indicated that the Veteran's claims file was reviewed, to include his STRs, which revealed that the Veteran was treated for right knee pain.  Nevertheless, the examiner opined that the Veteran's right knee fracture was not caused by or a result of his right knee injury treated in-service.  The examiner explained that although x-rays from 1977 after the car accident revealed "old fracture" it did not read "patella fracture," and since the most recent x-rays revealed bipartite patella, which was a normal variation, there probably was not a previous fracture due to the car accident in June 1977.   

Here, the Board finds the April 2011 VA examiner's opinion inadequate for VA purposes.  Notably, the examiner misstated factual information from the Veteran's file, indicating that there the STRs did not read "patella fracture" while in fact, the radiographic report specifically noted "fractured patella."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether his in-service patella fracture resulted in his current diagnosis of chronic arthralgia with limitation of motion and bipartite patella, status post patellar fracture.  Therefore, service connection for a right knee disability is warranted. 

Gastritis - Analysis

The Veteran asserts that he has gastritis that had its onset during active service. 

The Veteran's STRs dated in December 1978 reveal that he was treated for gastroenteritis.  

In November 2002, the Veteran underwent a surgery for Nissen fundoplication for a diagnosis of recalcitrant gastroesophageal reflux disease and large hiatal hernia with erosive esophagitis.  

In January 2011, the Veteran underwent a VA examination, which included an upper GI series.  The Veteran reported diagnoses of hiatal hernia, gastroesophageal reflux disease, esophagitis, gastritis, and cholecystectomy during active duty.  It was further noted that he had a surgical procedure, which the examiner noted "sounds like a Nissen fundoplication" 7 to 8 years ago that resulted in laparotomy, and was effective.  The Veteran indicated that he no longer had epigastric or ascending retrosternal pain.  He had nausea, but no vomiting, hematemesis, or melena.  He also complained of increased flatus and migratory abdominal pain with bloating.  The examiner rendered diagnoses of hiatal hernia and GERD, status post Nissen fundoplication without scar residual, history of esophagitis and gastritis, and chronic postprandial diarrhea.  Nevertheless, the examiner noted that the Veteran's claims folder, to include his STRs was not available for review. 

In April 2011, an addendum opinion was obtained, in which the examiner indicated that the Veteran's claims file was reviewed to include his service treatment records, which revealed that the Veteran was treated for gastroenteritis in December 1978, but there was no treatment or diagnosis of gastritis in the record.  The examiner noted that the January 2011 upper GI, which showed moderate gastric esophageal reflux disease was not diagnosed or treated in service.  The examiner opined that the Veteran gastritis was less likely as not caused by or a result of the gastroenteritis treated in service. 

Medical treatment records from the Wiregrass VAMC dated in December 2013 show negative response as to any gastrointestinal conditions.  

The Board finds the April 2011 VA examiner's addendum opinion is of greater probative value since it included a review of the Veteran's STRs and not just reliance on lay reports of uncorroborated in-service treatment and diagnoses noted during the January 2011 VA examination.  Here, there is simply no competent medical evidence which suggest a link between the Veteran's service and his diagnosis of gastritis. 

For the above reasons, the preponderance of evidence is against a finding of service connection for gastritis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b).


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a right knee disability is granted. 

Service connection for gastritis is denied. 


REMAND

The Board finds that a remand is necessary in order to obtain an addendum medical opinion with regards to the Veteran's service connection claim for a left wrist disability.  

Notably, in his February 1973 entrance examination, it was noted that the Veteran previously fractured his left hand and forearm.  During his January 2011 VA examination, the Veteran reported that he fractured his wrist during service.  X-rays revealed minimal to mild osteoarthritis.  The examiner rendered a diagnosis of chronic left wrist arthralgia with edema status post fracture.  The Veteran's STRs did not reveal that he has fractured his wrist on active duty, but rather was evaluated for a ligament strain.  In an April 2011 addendum opinion, the examiner explained that while the Veteran was treated for a wrist strain in October 1977, there were no subsequent treatment records, but noted that there was a history of left hand and forearm fracture on routine physical examination in February 1973.  

Based on the foregoing, the Board finds that the record suggests that the Veteran's left wrist disability preexisted his active duty.  Accordingly, an addendum medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA medical treatment records since the most recent statement of the case are associated with the claims file. 

2.  Then, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's left wrist disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the examiner is asked to:

(a) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a left wrist disability that preexisted his active duty.  In doing so, please refer to his February 1973 enlistment examination and the notation of the fracture to his left hand and forearm. 

(b) If the examiner finds that a left wrist disability clearly and unmistakably preexisted, then provide an opinion as to whether such disability clearly and unmistakably was NOT AGGRAVATED beyond its natural progression by the Veteran's service.  Specifically, address the Veteran's lay assertions that he fractured his wrist in-service, and that he required lifting animals regularly due to his role as a medic. 

(c) If the examiner finds that a left wrist disability did not pre-exist the Veteran's service, then provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's current left wrist disability had its onset during service or is otherwise related to it.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of record, as necessary.  If the examiner is unable to provide any opinion without resort to speculation, then the examiner should explain the reasons why an opinion cannot be given without resort to speculation.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


